                                        Case 2:19-cv-05019-ODW-KS Document 46 Filed 07/02/20 Page 1 of 4 Page ID #:2467




                                          1 Patrick M. Maloney – CSBN 197844
                                              Gregory M. Smith – CSBN 259971
                                          2 THE MALONEY FIRM, APC

                                          3 2381 Rosecrans Avenue, Suite 405
                                            El Segundo, California 90245
                                          4 T: 310-540-1505 | F: 310-540-1507
                                            E: pmaloney@maloneyfirm.com
                                          5 E: gsmith@maloneyfirm.com

                                          6 Attorneys for Nourmand & Associates and Michael Nourmand

                                          7                          UNITED STATES DISTRICT COURT
                                          8                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                          9
                                              RELEVANT GROUP, LLC, a                      Case No.:       2:19-cv-05019-ODW (KSx)
                                         10 Delaware limited liability company;           Judge:          Hon. Otis D. Wright II
                                         11 1541 WILCOX HOTEL LLC, a                      Department:     Courtroom 5D, 5th Floor
                                              Delaware limited liability company;         Action Filed:   June 10, 2019
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                         12 6516 TOMMIE HOTEL LLC, a

                                         13 Delaware limited liability company; and      STIPULATION DISMISSING
                                              6421 SELMA WILCOX HOTEL LLC,               MICHAEL NOURMAND AND
                                         14 a California limited liability company,      NOURMAND & ASSOCIATES
                                         15
                                                               Plaintiffs,
                                         16
                                              v.
                                         17
                                            STEPHAN “SAEED” NOURMAND,
                                         18
                                            an individual; THE SUNSET
                                         19 LANDMARK INVESTMENT LLC, a
                                            California limited liability company;
                                         20
                                            and DOES 1-10,
                                         21
                                                               Defendants.
                                         22

                                         23

                                         24           WHEREAS, on June 10, 2019, Plaintiffs filed their Complaint, alleging
                                         25 violations of the Racketeer Influences and Corrupt Organizations Act (“RICO”)

                                         26 against Michael B. Nourmand, Nourmand & Associates, and other defendants;

                                         27           WHEREAS, on August 9, 2019, Michael B. Nourmand and Nourmand &
                                         28 Associates filed a Motion to Dismiss under Federal Rule 12(b)6;
                                               {00171084}                       1
                                               STIPULATION DISMISSING MICHAEL NOURMAND AND NOURMAND & ASSOCIATES
                                        Case 2:19-cv-05019-ODW-KS Document 46 Filed 07/02/20 Page 2 of 4 Page ID #:2468




                                          1          WHEREAS, on August 30, 2019, Plaintiffs filed a First Amended Complaint,
                                          2 alleging RICO violations against Nourmand & Associates, and other defendants, but

                                          3 terminating Michael Nourmand as a defendant;

                                          4          WHEREAS, on September 12, 2019, Nourmand & Associates filed a Motion
                                          5 to Dismiss under Federal Rule 12(b)6;

                                          6          WHEREAS, on May 18, 2020, the Court granted Nourmand & Associates’
                                          7 Motion to Dismiss, with leave to amend;

                                          8          WHEREAS, on June 3, 2020, Plaintiffs filed their Second Amended
                                          9 Complaint, alleging RICO violations against other defendants, but terminating

                                         10 Nourmand & Associates as a defendant;

                                         11          THEREFORE, IT IS STIPULATED by and between the Plaintiffs, on one hand,
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                         12 and Michael B. Nourmand and Nourmand & Associates, on the other, that Michael B.

                                         13 Nourmand and Nourmand & Associates be dismissed without prejudice from this

                                         14 action.

                                         15   Dated: June 30, 2020                        THE MALONEY FIRM, APC
                                         16

                                         17                                      By:            /s/Gregory M. Smith
                                         18                                                    Patrick M. Maloney
                                                                                                 Gregory M. Smith
                                         19                                             Attorneys for Michael Nourmand and
                                         20                                                   Nourmand & Associates

                                         21
                                              Dated: June 30, 2020                     AKIN GUMP STRAUSS HAUER &
                                         22                                                    FELD LLP
                                         23

                                         24                                      By:            /s/ Joshua A. Rubin
                                         25                                                   Susan K. Leader, Esq.
                                                                                              Joshua A. Rubin, Esq.
                                         26                                                   Attorneys for Plaintiffs,
                                                                                              Relevant Group, LLC;
                                         27                                                  1541 Wilcox Hotel LLC,
                                                                                        6516 Tommie Hotel LLC, and 6421
                                         28                                                 Selma Wilcox Hotel LLC
                                              {00171084}00171084.DOCX          2
                                              STIPULATION DISMISSING MICHAEL NOURMAND AND NOURMAND & ASSOCIATES
                                        Case 2:19-cv-05019-ODW-KS Document 46 Filed 07/02/20 Page 3 of 4 Page ID #:2469




                                          1                                CERTIFICATE OF SERVICE
                                          2
                                                               Relevant Group, LLC v. Stephan “Saeed” Nourmand, et al.
                                                                     USDC Case No.: 2:19-cv-05019-ODW (KSx)
                                          3
                                                            STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                          4

                                          5       At the time of service, I was over 18 years of age and not a party to this action. I
                                            am employed in the County of Los Angeles, State of California. My business address
                                          6 is 2381 Rosecrans Avenue, Suite 405, El Segundo, CA 90245.

                                          7       I served true copies of the following document on the date listed below,
                                          8 described as
                                                         STIPULATION DISMISSING MICHAEL NOURMAND
                                          9                         AND NOURMAND & ASSOCIATES
                                            on the interested parties in this action as follows:
                                         10
                                                                               SEE MAILING LIST
                                         11
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC




                                         12 ☐     For Collection. By placing a true copy(ies) thereof enclosed in a sealed
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                                  envelope(s), to the address(es) listed above and by placing said sealed
                                         13       envelope(s) for collection and mailing on that date following ordinary business
                                                  practices. I am “readily familiar” with the business practice for collection and
                                         14       processing of correspondence for mailing the U.S. Postal Service. Under that
                                         15       practice, it would be deposited with the U.S. Postal Service on that same day
                                                  with postage thereon fully prepaid at Los Angeles, California, in the ordinary
                                         16       course of business.
                                         17   ☐   Overnight Delivery. By placing a true copy(ies) thereof enclosed in a sealed
                                                  envelope(s) or package(s) to the address(es) listed above and placing said
                                         18       envelope(s) or package(s) for collection with delivery fees provided for.
                                         19   ☒   Electronic Service [CM/ECF]. Via electronic service to the email
                                                  address(es)/registered participants with the CM/ECF System.
                                         20   ☐   Via Facsimile. By transmitting a true copy(ies) thereof to each of the
                                         21       designated counsel on the service list to the facsimile numbers listed above.
                                              ☐   Personal Delivery. I caused to be served by messenger for personal delivery
                                         22       that same day the foregoing documents in a sealed envelope to the persons at
                                         23       the address(es) listed above.
                                              ☒   State. I declare under penalty of perjury under the laws of the State of
                                         24       California that the foregoing is true and correct.
                                         25     Executed on July 2, 2020, at Los Angeles, California.
                                         26                                                              /s/ Marilyn Vigil
                                         27                                                                Marilyn Vigil

                                         28

                                              {00171084}00171084.DOCX                  i
                                                                                PROOF OF SERVICE
                                        Case 2:19-cv-05019-ODW-KS Document 46 Filed 07/02/20 Page 4 of 4 Page ID #:2470




                                          1                                        MAILING LIST
                                                                                Relevant Group, LLC v.
                                          2                                 Stephan “Saeed” Nourmand, et al.
                                          3                             USDC Case No.: 2:19-cv-05019-ODW (KSx)

                                          4 Susan K. Leader, Esq.                          Attorneys for Plaintiffs,
                                          5 Joshua A. Rubin, Esq.                          Relevant Group, LLC;
                                              Akin Gump Strauss Hauer & Feld, LLP          1541 Wilcox Hotel LLC,
                                          6 1999 Avenue of the Stars, Suite 600            6516 Tommie Hotel LLC, and 6421
                                          7 Los Angeles, CA 90067-6022                     Selma Wilcox Hotel LLC
                                              T: 310.229.1000│F: 310.229.1001
                                          8 E: sleader@akingump.com

                                          9 E: rubinj@akingump.com

                                         10 Kathleen C. Hipps, Esq.                        Attorneys for Defendant,
                                         11 Greenspoon Marder                              The Sunset Landmark Investment LLC
                                              1875 Century Park E, Ste 1900
2381 ROSECRANS AVENUE, SUITE 405
 THE MALONEY FIRM, APC
  EL SEGUNDO, CALIFORNIA 90245
  T: (310) 540-1505│F: (310) 540-1507




                                         12 Los Angeles, CA 90067-2559

                                         13 T: (323) 880-4520│F: (954) 771-9264
                                              E: kathleen.hipps@gmlaw.com
                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                              {00171084}00171084.DOCX                   ii
                                                                                  PROOF OF SERVICE
